Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 02/10/2022.
	The applicant summarized the issues raised in the previous interview on 1/26/22 regarding the water proof cover (5) in relation to the previously cited module case (100) which was regarded as a typographical error. 
	Next, the applicant argues the newly amended limitations appearing in claims 2 and 4 overcome the cited art. 
	The examiner agrees with the amendments to claim 4, but has found claim 2 to be obvious over the previously cited art as detailed below. 
	Finally, new art has been cited to address the limitation of the newly added claims 13 – 15. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Accordingly, claims 5 and 6 would be allowable as they depend on claim 4. 
The following is a statement of reasons for the indication of allowable subject matter:  The amended limitations for the location of the BMS connection parts in relation to the electrode columns overcome the cited references and are not made obvious by the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui, JP2014049427A (in IDS)(see machine translation).

Regarding claim 2, Yasui teaches a battery pack (storage battery device (A))[fig. 13], comprising:
a battery module (plurality of assembled batteries (1))[fig. 1][fig. 13] having a module case (housing (2)) to surround and fix an entire outer periphery of a plurality of battery cells (surrounds the plurality of assembled batteries (1))[fig. 13];
an upper stage pack cover (upper wall (100g))[fig. 13] positioned on an uppermost stage of the battery module (above the top surface of the plurality of assembled batteries (1))[fig. 13] 
a lower stage pack cover positioned under the battery module to surround a lower stage portion of the battery module (attachment portion (108) attaching the plurality of assembled batteries (1) to the upper wall (100g))[fig. 13], wherein
the battery module is provided with a pair of electrode terminals at a position corresponding to the terminal penetration holes of the upper stage pack cover (terminals (110)(111))[fig. 13], and
each electrode terminal of the pair of electrode terminals passes through a corresponding terminal penetration hole of the pair of terminal penetration holes and is exposed to the outside (terminals (110)(111) run through the holes in the closing member (114) to be exposed to the outside))[fig. 13].
wherein the module case of the battery module comprises:
a waterproof cover (insulating resin cover (5) being disposed between the attachment portion (108) and the bottom surface of the upper wall (100g))[0026][fig. 7][fig. 13] which is located under the upper stage pack cover and is formed in a waterproof structure for preventing water penetration into the battery module (resin cover (5) covers the top of the battery module (1) except for safety vent))[0030][0036];
an upper cell cover (walls (2e)(2c) located underneath the lower wall sealing member (120))[fig. 7][fig. 13] located under the water proof cover and over the plurality of battery cells to fix an upper portion of the plurality of battery cells (located over the cells (3))[fig. 7][0010][0011] ;

a lower cell cover located under the side surface cell cover to fix a lower portion of all of the plurality of battery cells and (bottom wall (2a))[fig. 7][0011].
Yasui does not teach wherein the waterproof cover (resin cover (5)), the upper cell cover (walls (2e)(2c))[fig. 7][fig. 13], and the lower cell cover are separate members (bottom wall (2a))[fig. 7] as the waterproof cover (5) is taught to be a poured molten resin material.
However, the difference between the two inventions is held to be a matter of separability of the known pieces. The difference does not provide a patentable distinction over the teachings of Yasui as making the pieces separable would provide one access to the molded electrical components (bus bars (4)) of Yasui in the instance of a cell being disconnected. Then, the pieces would have been obvious to make separable to one of ordinary skill in the art by In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 [MPEP 2144.04 V C]

Regarding claim 3, Yasui teaches the battery pack having waterproof function of claim 2, wherein 
the upper cell cover ((walls (2e)(2c))[fig. 7] is provided with a battery management system (BMS) on an upper surface thereof (monitoring device (33) included in covering portion (5))[0027][0055][fig. 7], and
the BMS is provided with two pairs of BMS connection parts (connected to positive and negative electrode terminals by wiring (not shown))[0025][0027], each pair of BMS connection parts of the two pairs of BMS connection parts being electrically connected to a corresponding 
	Yasui does not teach two pairs of BMS connection parts where each pair is connected to a terminal. However, the modification of the BMS connection parts (wires) of Yasui would have been obvious to have two instead of one per terminal. This does not provide an unexpected result and then does not provide a patentable distinction over Yasui as a mere duplication of parts (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))[MPEP 2144 VI B].

Regarding claim 7, Yasui teaches the battery pack of claim 1, wherein the upper stage pack cover (upper wall (100g))[fig. 13] and the lower stage pack cover (attachment portion (108) attaching the plurality of assembled batteries (1) to the upper wall (100g))[fig. 13] are coupled to each other with a waterproof member interposed therebetween (water proof connector (119) located between the upper wall (100g) and the attachment portion (108))[fig. 13][0055]

Regarding claim 11, Yasui teaches the battery pack according to claim 7, wherein the lower stage pack includes a coupling part at an upper part of the lower stage pack (overhang portions (108c) of the attachment portion (108) couples the attachment portion to the upper wall (100g))[fig. 13][0051], 
Yasui does not teach the waterproof member is attached or coated on an upper uppermost surface of the coupling part so as to be arranged between the upper stage cover and the lower stage cover.
However, Yasui teaches a sealing member (120) provided in the recessed coupling portion portion of the lower wall (100h) to the upper wall (100g)). The coupling part of the lower 

Regarding claim 12, Yasui teaches the battery pack according to claim 7.
Yasui does not teach wherein the electrode terminals extend directly from the waterproof cover through the terminal penetration holes.
	The electrode terminals (110)(111) of Yasui connected to the electrodes (31)(32) do not extend directly though the penetration holes as they are connected as separate pieces connected by connecting members (109). However, the difference between the two being that the applicant’s invention has an electrode terminal consisting of one body, and the invention of Yasui includes 3 separate bodies providing the same function. This does not provide a patentable distinction over Yasui as the process of making these three parts into one integral body is not novel (In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))[MPEP 2144 V B]. 

Claims 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui, JP2014049427A, (in IDS)(see machine translation) and ---------- as applied to claim 2 above, and further in view of Yoneda, JP2011049014A (see machine translation)(see original document for figures)

Regarding claim 13, Yasui teaches the battery pack according to claim 2
Yasui does not teach wherein the waterproof cover surrounds an outermost perimeter of the upper cell cover.
	Yoneda teaches a battery pack (plurality of battery blocks (110)) wherein a battery module (battery block (110)) having a module case (holder units (2))[fig. 11][fig. 13] further including a waterproof cover (waterproof bag (103))[fig. 1] that surrounds an outermost perimeter of an upper cell cover (surrounds entire holder unit (2))[fig. 1][fig. 13].
	The battery cell shape of Yasui is flat and rectangular while the casing of Yoneda is intended for the protection of cylindrical shaped cells. The differences in the design choices are related to the shape chosen for the individual cells. Then, the above differences are considered to be an obvious design alternative, and would have been obvious for one skilled in the art to modifying the module case of Yasui to accommodate battery modules consisting of a plurality of cylindrical shaped cells in to the battery pack. 

Regarding claim 14, Yasui teaches the battery pack according to claim 2. 
Yasui does not teach wherein the side surface cell cover extends between all battery cells of the battery module. 
Yoneda teaches a battery pack (plurality of battery blocks (110)) wherein a battery module (battery block (110)) having a module case (holder units (2))[fig. 11][fig. 13] further including a side cover that extends between all battery cells (holder units (2A) for cylindrical cell shaped holing areas that surround individual cells)[fig. 11][fig. 14].
The battery cell shape of Yasui is flat and rectangular while the casing of Yoneda is intended for the protection of cylindrical shaped cells. The differences in the design choices are related to the shape chosen for the individual cells. Then, the above differences are considered to 

Regarding claim 15, Yasui teaches the battery pack according to claim 2. 
Yasui does not teach wherein the upper cell cover is disposed above the tops of the plurality of battery cells.
Yoneda teaches a battery pack (plurality of battery blocks (110)) wherein a battery module (battery block (110)) having a module case (holder units (2))[fig. 11][fig. 13] further including an upper cell cover disposed above the tops of the plurality of cells (lead plates (4) positioned on the upper and lower surfaces of batteries (1))[fig. 11][fig. 13].
The battery cell shape of Yasui is flat and rectangular while the casing of Yoneda is intended for the protection of cylindrical shaped cells. The differences in the design choices are related to the shape chosen for the individual cells. Then, the above differences are considered to be an obvious design alternative, and would have been obvious for one skilled in the art to modifying the module case of Yasui to accommodate battery modules consisting of a plurality of cylindrical shaped cells in to the battery pack.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724    

/BRIAN R OHARA/Examiner, Art Unit 1724